          Case 1:18-cv-00493-LGF Document 26 Filed 04/27/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

JENNIFER W.,
                                                                                  DECISION
                                         Plaintiff,                                 and
                         v.                                                        ORDER

ANDREW M. SAUL, 1 Commissioner of                                               18-CV-493F
 Social Security,                                                                (consent)

                           Defendant.
______________________________________

APPEARANCES:                     LAW OFFICES OF KENNETH R. HILLER, PLLC
                                 Attorneys for Plaintiff
                                 KENNETH R. HILLER, and
                                 TIMOTHY HILLER, of Counsel
                                 6000 North Bailey Avenue, Suite 1A
                                 Amherst, New York 14226

                                 JAMES P. KENNEDY, JR.
                                 UNITED STATES ATTORNEY
                                 Attorney for Defendant
                                 Federal Centre
                                 138 Delaware Avenue
                                 Buffalo, New York 14202
                                               and
                                 VERNON NORWOOD
                                 Special Assistant United States Attorney, of Counsel
                                 Social Security Administration
                                 Office of General Counsel
                                 26 Federal Plaza, Room 3904
                                 New York, New York 10278
                                               and
                                 MICHAEL ARLEN THOMAS and
                                 RICHARD W. PRUETT
                                 Special Assistant United States Attorneys, of Counsel
                                 Social Security Administration
                                 Office of General Counsel
                                 1961 Stout Street, Suite 4169
                                 Denver, Colorado 80294

1Andrew M. Saul became Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
         Case 1:18-cv-00493-LGF Document 26 Filed 04/27/21 Page 2 of 7




                                      JURISDICTION

       On August 5, 2020, the parties to this action consented pursuant to 28 U.S.C.

§ 636(c) to proceed before the undersigned. (Dkt. 15). The matter is presently before

the court on Plaintiff’s counsel’s motion for approval of attorney fees under 42 U.S.C.

§ 406(b), filed March 19, 2021 (Dkt. 21) (“Fee Petition”).

                                     BACKGROUND

       Plaintiff commenced this action on May 1, 2018, pursuant to Titles II and XVI of

the Social Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial

review of the Commissioner of Social Security’s final decision denying Plaintiff’s

applications filed with the Social Security Administration (“SSA”), on February 6, 2018,

for Social Security Disability Insurance under Title II of the Act (“SSDI”), and

Supplemental Security Income (“SSI”) under Title XVI of the Act (together, “disability

benefits”). Opposing motions for judgment on the pleadings were filed by Plaintiff on

December 5, 2018 (Dkt.10), and by Defendant on February 4, 2019 (Dkt. 13), and in a

Decision and Order filed August 17, 2020 (Dkt. 16) (“D&O”), judgment on the pleadings

was granted by the undersigned in favor of Plaintiff, based on a disability onset date of

June 6, 2011, such that Plaintiff was entitled to SSI, but not SSDI, with the matter

remanded to the Commissioner for calculation of benefits. On November 17, 2020, in

connection with the remand, Plaintiff applied for fees under the Equal Access to Justice

Act, 28 U.S.C. § 2412 (“EAJA”) (Dkt. 18), in the amount of $ 5,581.53 (“EAJA fee”),

which amount the undersigned approved in a Decision and Order filed December 22,

2020 (Dkt. 20). As of March 19, 2021, Plaintiff’s attorney averred the EAJA fee had yet

to be received. (Dkt. 21-2 ¶ 12). On March 5, 2021, the SSA issued a Notice of Award

                                             2
             Case 1:18-cv-00493-LGF Document 26 Filed 04/27/21 Page 3 of 7




granting Plaintiff disability benefits including $ 86,801.85 in retroactive benefits, of which

25% or $ 21,700.46 was withheld to pay Plaintiff’s attorney fees. On March 19, 2021,

Plaintiff filed the instant Fee Petition (Dkt. 21) pursuant to 42 U.S.C.§ 406(b), seeking

$ 21,700.46 in attorney fees based on 26.7 hours of work, and indicating the EAJA fee

had yet to be received (Dkt. 21 at 2). In response, the Commissioner asks the court to

determine the reasonableness of the fee request, as well as that the court order

Plaintiff’s attorney return the EAJA fee if received (Dkt. 25 at 1-2), but does not

otherwise oppose the Fee Petition. Plaintiff did not file any further reply.



                                               DISCUSSION

          As relevant to the instant motion, the Act provides

          Whenever a court renders a judgment favorable to a claimant under this
          subchapter who was represented before the court by an attorney, the court may
          determine and allow as part of its judgment a reasonable fee for such
          representation, not in excess of 25 percent of the total of the past-due benefits to
          which the claimant is entitled by reason of such judgment.

42 U.S.C. § 406(b)(1)(A) (“§ 406”).

Here, in retaining counsel in connection with her disability benefits application, Plaintiff

executed a contingent Fee Agreement 2 providing counsel with permission to apply for

fees up to 25% of any retroactive benefits awarded under § 406 if Plaintiff’s disability

benefits application required litigation in federal court.

          Even if the requested attorney fee does not exceed the statutory 25% cap, “the

attorney for the successful claimant must show that the fee sought is reasonable for the

services rendered.” Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). Where, as here,



2   A copy of the Fee Agreement is filed as Dkt. 21-4.

                                                         3
         Case 1:18-cv-00493-LGF Document 26 Filed 04/27/21 Page 4 of 7




there exists an attorney-client contingent fee agreement, “§ 406 does not displace

contingent-fee agreements as the primary means by which fees are set for successfully

representing Social Security benefits claimants in court. Rather, § 406(b) calls for court

review of any such arrangements as an independent check to assure that they yield

reasonable results in particular cases.” Id. Contingent fee agreements are also entitled

to some deference, Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir. 1990), in the interest in

assuring that attorneys continue to represent clients such as Plaintiff. Gisbrecht, 535

U.S. at 805. Nevertheless, contingent fee agreements “are unenforceable to the extent

that they provide for fees exceeding 25 percent of the past-due benefits.” Id. As such,

“[w]ithin the 25 percent boundary . . . the attorney for the successful claimant must show

that the fee sought is reasonable for the services rendered.” Id.

      The Second Circuit Court of Appeals has identified three factors to be considered

in determining whether to approve the full amount of attorney fees requested under a

contingent fee agreement, including (1) whether the requested fee is within the 25%

statutory cap; (2) whether there was any fraud or overreaching in making the contingent

fee agreement; and (3) whether the requested fee is so large as to be a “windfall” to the

attorney if approved. Wells, 907 F.2d at 372. The court is also required to assess

whether the requested fee is inconsistent with the character of the legal representation

and the results achieved by legal counsel, as well as whether counsel effected any

unreasonable delay in the proceedings to increase the retroactive benefits and,

consequently, the attorney’s own fee. Joslyn v. Barnhart, 389 F.Supp.2d 454, 456

(W.D.N.Y. 2005) (citing Gisbrecht, 535 U.S. at 808). Here, the Commissioner does not

specifically challenge the amount of the attorney fees requested in the Fee Petition but,



                                            4
          Case 1:18-cv-00493-LGF Document 26 Filed 04/27/21 Page 5 of 7




rather, merely requests the court review the reasonableness of the requested fees. Dkt.

25 at 2. Further, the amount of attorney fees requested does not exceed the statutorily

permitted 25% of the retroactive disability benefits, and nothing in the record suggests

there was any fraud or overreaching in making the contingent fee agreement and,

accordingly, the court limits its review to whether the amount of fees requested in the

Fee Petition is reasonable or would be a windfall to counsel.

       Plaintiff’s counsel requests as attorney fees $ 21,700.46, which is equal to the

statutory 25 % cap based on the $ 86,801.85 retroactive disability benefits awarded

Plaintiff. Dividing the requested fee of $ $ 21,700.36 by 26.7 hours results in an hourly

rate of $ 812.75. When analyzing whether a fee award is reasonable or amounts to a

windfall to the attorney, courts consider whether (1) the attorney’s efforts were

particularly successful, (2) the attorney expended effort through pleadings that were not

boilerplate and arguments requiring research and issues of material fact, and (3) the

attorney, based on his experience litigating Social Security matters, handled the case

with efficiency. McDonald v. Comm’r of Soc. Sec., 2019 WL 1375084, at * 2 (W.D.N.Y.

Mar. 27, 2019) (citing Wargo v. Colvin, 2016 WL 787960, at *2 (W.D.N.Y. Mar. 1,

2016)).

       In the instant case, it cannot be denied that counsel’s efforts in this matter were

clearly successful as they resulted in an award of benefits to Plaintiff upon remand.

Plaintiff’s counsel asserts he expended a total of 26.7 hours representing Plaintiff in this

matter, including, inter alia, reviewing the decision of the Administrative Law Judge

(“ALJ”) denying Plaintiff benefits at the administrative level, reviewing the administrative

record, preparing and filing the complaint and motion to proceed in forma pauperis,



                                             5
         Case 1:18-cv-00493-LGF Document 26 Filed 04/27/21 Page 6 of 7




preparing and filing certificate of service, researching, drafting, reviewing and filing the

motion for judgment on the pleadings, which included a memorandum of law in support

of Plaintiff’s claim, preparation of a reply, and preparing and filing the EAJA motion.

Dkt. 21-2 at 2-3. Given the amount and type of work required in this action, this hourly

rate of $ 812.75 would be consistent with fees awarded in similar cases. See, e.g.,

McDonald, 2019 WL 1375084, at * 2-3 (approving attorney fee award of $ 30,602.75 for

29.1 hours of work resulting in hourly rate of $ 1,051.64); Joslyn v. Barnhart, 389

F.Supp.2d 454, 455-56 (W.D.N.Y. 2005) (approving attorney fee award of $ 38,116.50

for 42.75 hours of work resulting in hourly rate of $ 891.61).

       Further, although Defendant notes several cases where courts have reduced

fees approaching $ 1,000 per hour, the reduction was attributed to the modest amount

of work performed on the case. See, e.g., Mitchell v. Astrue, 2019 WL 1895060, at * 5

(E.D.N.Y. Apr. 29, 2019) (awarding attorney fees at $ 500 hourly rate where the

plaintiff’s attorney expended only 1.6 hours on the case before the Commissioner

agreed to remand); and Devenish v. Astrue, 85 F.Supp.3d 634, 638 (E.D.N.Y. 2015)

(awarding § 406(b) fees in amount reflecting hourly rate reduced to $ 350 from $ 1,000

where plaintiff’s attorney never prepared any memorandum of law nor advanced any

legal arguments because the matter was remanded to the SSA by stipulation). In

contrast, here, the record shows the Plaintiff’s counsel reviewed the entire record and

prepared the necessary pleadings, motions, and memoranda of law.

        In these circumstances, the court finds the hourly rate of $ 812.75 is not

unreasonable, such that the requested fees of $ 21,700.46 for 26.7 hours of work also is

not unreasonable.



                                              6
         Case 1:18-cv-00493-LGF Document 26 Filed 04/27/21 Page 7 of 7




                                      CONCLUSION

       Based on the foregoing, Plaintiff’s Fee Petition seeking attorney fees pursuant to

§ 406(b) (Dkt. 21) is GRANTED; Plaintiff’s counsel is are awarded $ 21,700.46 in fees

to be paid from the funds withheld from Plaintiff’s retroactive benefits award. Plaintiff’s

counsel is directed to remit to Plaintiff the $ 5,581.53 awarded for the EAJA fee award if

such amount has been received.

SO ORDERED.


                                              /s/ Leslie G. Foschio
                                   ______________________________________
                                              LESLIE G. FOSCHIO
                                      UNITED STATES MAGISTRATE JUDGE

DATED:        April 27th, 2021
              Buffalo, New York




                                             7
